Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1.	Claims 1-20 are pending in the application. 
Claim Rejections - 35 USC §112
2. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9-10 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 9 and 10 independently recites the limitation "said at least one additional active constitutent" and “said alpha-keto acids”, i.e., see line 1 in claim 9. There is insufficient antecedent basis for this limitation in the claim.  Correction is required.

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103

4. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   
    obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).
			                       	 Claims 1-20 are rejected under 35 U.S.C. 103(a) as being obvious over Beale et 

                     175-83 (abstract).
	 Applicants claim a  medicinal composition for treatment of mammalian cells, comprising: a) magnesium pyruvate;  b) calcium pyruvate;  c) L proline;  d) and citrulline: and, e) a liquid carrier, see claim 1.  Dependent claims 2-10 further limit the scope of composition, i.e., specific amount of magnesium pyruvate,  calcium pyruvate,  L proline, and citrulline, specific carrier and additional active constituent including alpha keto acid.
	Applicants claim a treatment method for treatment of mammalian cells for enhancing the synthesis of collagen, adhesion molecules, and elastin to increase wound strength, wound texture, pigmentation and nitric oxide, wherein the wounds and 
diseases are selected from the group consisting patients with wrinkles, aging 
skin, cellulitis, wounds and diseases which are selected from the group 
consisting of infected and noninfected wounds, bacterial infections, fungal 
infections, viral infections, cold sores, thermal burns, sunburns, chemical 
burns, surgical wounds, psoriasis, eczema, decubitus ulcers, cancer, diabetic 
ulcers, dermatoses, inflammatory diseases, and wounds resulting from laser 
treatment, micro-wounded skins, scratchs, micro-needling, abrasions, 
laceration, puncture, dry skin, contact with irritants, contact with allergens 
or other substances that are harmful to skin or skin cells, which comprises: 
applying a therapeutically effective amount of a medicinal composition to 
mammalian cells, said medicinal composition including: a) magnesium pyruvate;  

Determination of the scope and content of the prior art (MPEP §2141.01)
	 Beale et  al. ‘926 discloses a composition for enteral administration comprising pyruvate and an anabolic protein composition, said anabolic protein composition comprises 2.7 to 5.5 gms of arginine, 2.0 to 3.9 gms of histidine, 7.0 to 10.1 gms of lysine, 1.9 to 4.5 gms of tyrosine, 1.0 to 2.7 gms of tryptophan, 5.0 to 8.0 gms of 
phenylalanine, 2.0 to 4.8 gms of cystine, 1.8 to 2.5 gms of methionine, 5.0 to 
8.5 gms of serine, 5.0 to 8.3 gms of threonine, 9.0 to 11.0 gms of leucine, 3.2 
to 5.0 gms of isoleucine, 6.0 to 8.0 gms of valine, 12.0 to 17.0 gms of 
glutamic acid, 5.0 to 9.5 gms of aspartic acid, 2.2 to 4.5 gms of glycine.  5.0 
to 7.1 gms of alanine, 6.0 to 8.2 gms of proline and 3.5 to 6.5 gms of 
hydroxyproline per 100 gms of protein, and the pyruvate is selected from calcium pyruvate and magnesium pyruvate or potassium pyruvate, and the composition is inform of tablet or liquid, see column 9. Beale et  al. ‘926 compositions are used for treatment of catabolism (i.e., for wound healing)  in a human caused by AIDS (i.e., viral infection) or cancer , see column 12.
	Martin’s ‘578 disclose a pharmaceutical composition for reduction and treatment of a disease state of wound using a composition comprising pyruvic acid or its salt (i.e., 

	Debats et al. disclose that arginine play an important role for wound healing via nitric oxide accumulation at the wound site to generate angiogenesis, epithelization and collagen formation. It is noted that arginine is the precursor of nitric oxide, and biosynthesis of arginine is from citrulline in arginine and proline metabolism by the sequential action of the cytosolic enzyme argininsuccinate synthetase and argininosuccinate lyase.  Thus administration of proline and citrulline in a composition   to a subject would lead to biosynthesis of arginine and for providing effective amount of nitric oxide for wound healing.

Determination of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claims and Beale et al. ‘926 is that Beale et al. ‘926 is silent the citrulline of the instant claims.
Finding of prima facie obviousness-rational and motivation (MPEP §2142-2143)
One having ordinary skill in the art would find the claims 1-20 prima facie obvious because one would be motivated to employ compositions and methods of use of Beale et  al. ‘926, Martin’s ‘578  and Debats et al. to obtain instant invention.  
It is prima facie obvious by the teachings taught by the prior art Beale et  al. ‘926, Martin’s ‘578  and Debats et al. to be useful for the purpose, i.e., forwound healing.. [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 
Moreover, the amount of a specific active ingredient of the instant compound for treatment is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters (molar ratio or weight ratio of the instant magnesium pyruvate,  calcium pyruvate, L proline;  and citrulline) is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each active ingredient to add in order to best achieve the desired results based on factors such as the severity of the condition being treated, condition of the patient (e.g., age or weight).  Without un-expected results, Beale et al. ‘926, Martin’s ‘578  and Debats et al. compositions and methods of use render obviousness over the instant invention.
            The motivation to make the claimed compositions and methods of use derived from the known methods of use of Beale et al. ‘926, Martin’s ‘578 and Debats et al. would possess similar activity to that which is claimed in the reference.
Claim Objections
5.	Claims 1 and 11 are objected to as having informalities, i.e., see line 5 in claim 1.  Replacement of the term ”and,” with a term “and” would obviate the objection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/REI TSANG SHIAO/



Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629         



January 04, 2022